Order entered April 30, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00124-CV

             GANGULY HOLDINGS, L.L.C., ET AL., Appellants

                                        V.

                     KER-SEVA LTD., ET AL., Appellees

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-03979-2018

                                     ORDER

      Before the Court is appellant’s April 29, 2021 request of Denise Carrillo,

Official Court Reporter for the 471st Judicial District Court, for an extension of

time to file the reporter’s record. We GRANT the request and extend the time to

June 1, 2021. We caution Ms. Carrillo that further requests will be disfavored.


                                             /s/   KEN MOLBERG
                                                   JUSTICE